AO 2458 (Rev. 02/18) Judgmeiit in a Criminal Case
Sheet l

UNITED STATES_ DISTRICT COURT

Middle District of Tennessee

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

v.
GEORGE DAV|D GEORGE- Case Number: 3Z1SCR00069
USM Number: 12888-076

Peter J. Strianse
Defendant’ s Attorney

 

\_/"/\/\/\/\./VV\/

THE DEFENDANT:
{Z]pleaded guiltym count($) One, Two, Three, Four, Five, Six, Seven, Eight, Nine and Ten of the Superseding |ndictment

 

[] pleaded nolo contendere to count(s)
Which Was accepted by the court.

 

l:| was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense , Offense Ended Count

  

" 5/15/2013 2

 

The defendant is sentenced as provided in pages 2 through 9 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
L__l The defendant has been found not guilty on count(s)

 

[:| Count(s) l:l is l:] are dismissed on the motion of the United States.

 

_ _ lt is ordered that the defendant_must notify the United States attorney for this district within 30 da s of _any change ofname, residence,
or mailing address until all fines, restitution,_costs, and special assessments imposed by this Judgment are fu y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

 

  

 

3/1 8/201 9
Date of Ii;i).p§>sition of Judgme};
ft "" /' y
vii iii (
Si§namre ofJudgf/

Billy Roy Wilson, United States District Judge
Name and Title of Judge

>;'. '2'$-~/’7

l

Date

 

AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
Sheet IA

Judgment-_Page 2 of 9
DEFENDANTZ GEORGE DAV|D GEORGE
CASE NUMBER: 3215CR00069

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Offense Eiided Count

 

 

8/27/2013 5

 

" 4/16/2014 7

 

15 U S C. § 78 and Securities Fraud 4/1/20'\4 9

6/‘|5/20'|2

 

 

 

 

 

AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 -- Imprisonment

Judgment - Page 3 of

DEFENDANT: GEORGE DAVlD GEORGE
CASE NUMBER: 3:150R00069

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

240 months for Counts 1~9; 120 months for Count 10, to run concurrently

ill The court makes the following recommendations to the Bureau of Prisons:

-that Defendant be housed at the Federa| Correctional Facility in l\/|illington, Tennessee
-that Defendant be enrolled in the Bureau of Prlson's |ntensive Drug Treatment Program (RDAP)

lZl The defendant is remanded to the custody of the United States Marshal.

[] The defendant shall surrender to the United States Marslial for this distrith
l:] at [`_'] a.m. l:l p.m. on
ij as notified by the United States Marshal.

 

l:] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

[:l as notified by the United States Marshal.

l___l as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNlTED STATES MARSHAL
By

 

DEPUTY UNITBD STATES MARSHAL

 

AO 24$B (Rev. 02/18) Judgment in a Criminal Case

Sheet 3 - Supervised Release

Judgment-Page 4 of 9

DEFENDANT: GEORGE DAV|D GEORGE
CASE NUMBERZ 3:150R00069

SUPERVISED RELEASE

Upon release from impiisonment, you will be on supervised release for a term of :

)._i

3 years, each count, concurrent

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the couit.
|] The above drug testing condition is suspended, based on the couit's determination that you
pose a low risk of hiture substance abuse. (check ifapplicable)
[Zl You must make restitution in accordance With 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitutiOn, (check i/crpplicable)
M You must cooperate in the collection of DNA as directed by the probation officer. (check ifupplicab!e)
l:l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, er seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

l:| You must participate in an approved program for domestic Violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

AO 245B (Rev. 02/18) Judgment iii a Criminal Case

Sheet 3A -»» Supervised Release
Judgment_Page 5 of §

 

DEFENDANT: GEORGE DAV|D GEORGE
CASE NUMBER: 3:15CR00069

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

ll.

l2.

l3.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer. .

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live With), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have hill-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer Within 72 hours of
becoming aware of a change or expected change. g _

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant Without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off"ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probation and Supervised
Release Condz'tions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 245B(Rev. 02/18) Judgment in a Crimina] Casc
Sheet 3D - Supervised Release

Judgment-Page 6 of 9

DEFENDANT: GEORGE DAV|D GEORGE
CASE NUMBER: 3:15CR00069

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall furnish all financial records, includingl without limitation, earnings records and tax returns, to the
United States Probation Office upon request

2. The defendant shall pay restitution to the vlctim(s) identified in the presentence report in an amount totaling
$2,833,968.77. Payments shall be submitted to the Clerk, United States Dlstrict Court, 801 Broadway, Room 800,
Nashville, Tennessee 37203. Restitution is due immediately. |f the defendant is incarcerated, payment shall begin under
the Bureau of Prisons’ lnmate Financial Responsibility Program. Should there be an unpaid balance when supervision
commences, the defendant shall pay the remaining restitution at a minimum monthly rate of 10 percent of the defendant’s
gross monthly income. No interest shall accrue as long as the defendant remains in compliance with the payment

_ schedule ordered Pursuant to 18 U.S.C. § 3664(k), the defendant shall notify the Court and United States Attorney of any
material change in economic circumstances that might affect ability to pay.

3. The defendant shall not contact the victims in this case, and the United States Probation thce will verify compliance

4. The defendant shall not incur new debtor open additional lines of credit without the prior approval of the United States
Probation Office.

5. The defendant shall not solicit or accept any money in connection with any investment or loan, nor shall he have any
involvement with the solicitation or money for any investment or |oan.

6. The defendant shall not be involved, in any way, with any efforts to issue, se|l, transfer, or transact in any small-cap
stock, penny stock, or over-the-counter stock, and Wi|| be involved in managing, advising, or consulting with any company
involved in issuing, selling or transfer of such stock,

7. The defendant shall disclose his conviction in case 3:15CR00069 and the fact that this conviction arose from investment
fraud, to all persons from whom he solicits or accepts money for any reason.

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 ~ Criminal Monetary Penalties

Judgment _ Page 7 of 9
DEFENDANT! GEORGE DAV|D GEORGE

CASE NUMBER: 3:15CR00069
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitufion
TOTALS $ 1,000.00 $ $ $ 2,833,968.77
l:] The determination of restitution is deferred until . An Am.ended Judgment in a Crz'minal Case (AO 245€) will be entered

after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

-If the defendant makes a partial payment, each pa ee shall receive an approximately]pro ortioned ayment, unless specified otherwise in
the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 366461)), all nonfederal victims must be paid
before the United States is paid.

fP TtlL

   

Restitution Ordered

   
 

Gary Austin $50,000.00 $50,000.00

 

Gregory Benson $34,982.00 $34,982.00

   
     
 
   

Carl Brooks $10,000 00 $10,000 00

 
    
   
 

Kathy Daic $4,027.80 $4,027.80
2 0_0 00
James Fisco & Emma Garcia $175 800.00 $175 800.00

ToTALs s 2,833,968.77 $ 2,833,968.77

l:l Restitution amount ordered pursuant to plea agreement $

[:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

E The court determined that the defendant does not have the ability to pay interest and it is ordered that:
w the interest requirement is waived for the I:l fine § restitution

I:l the interest requirement for the l:l fine El restitution is rnodiiiedasfollows:

* Justice for Victims of Traffickin Act of 2015, Pub. L. No. 114-22. _ '
** Findings for the total amount o losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 513 _ Criminal Monetary Penalties

Judgment-~Page § of 9
DEFENDANT: GEORGE DAV|D GEORGE
CASE NUMBER: 3215CR00069

ADDITIONAL RESTITUTION PAYEES

Priority or
Name of Pa ee Total Loss* Restitution Ordered Percentage

     

Thomas Gerace $61,000.00 $61,000.00

 

Scot Holloway (H&W) $241 100.01 $241,100.01

 

Frank H |kerd "ll| ` $50 000 00 $50 OO0.00

 

   

Ray McClusky

 

Vickey |\/lickey $20,000.00 $20,000.00

       
 
   
   
  
  

   

Gerald Murphy $2,700.90 $2,700.90

Rober't Powe|| ’ $13,900.00 $13,900.00

   

Adam Ritchie $45,000.00 $45,000.00

Alex J. S|andzicki $19,648.81 $19,648.81

 

RObert True $24,820.00 $24,820.00

 

Charles M Warren ll| $55,000.00 $55,000.00

  
 

 
  

 

Brenda & Mark Ze|lars $30.000.00 $30,000.00

* Findings for the total amount of losses are reguired under Chapters 109A, 110, llOA, and ll3A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, l 96.

 

AO 2458 (Rev. 02/18) Judgment in a Criniinal Case
Sheet 6 - Schedule of Payments

Judgmexrt_Page __9_* of ____9_
DEFENDANTZ GEORGE DAV|D GEORGE
CASE NUMBER.Z 3115CR00069

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A Z] Lump sum payment of $ 2'834»968-77 due immediately, balance due

|:j not later than ,or
[:] in accordance with |:| C, l_`_] D, [:| E, or [:] Fbelow; or

B l:| Payment to begin immediately (may be combined With l:| C, l:l D, or l:l F below); or

C l:| Payment in equal (e.g., weekly, monrth, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D l:l Payment in equal (e.g., weekly, month Iy, quarte)'ly) installments of $ over a period of
(e,g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E ['_`l Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [:| Special instructions regarding the payment of criminal monetary penalties:

Unless the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prrsons’ Inmate
Frnancial Responsibility Program, are made to the clerk of the couit.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:i Joint and Several

Defendant and Co-Defendant Names and Case Numbers (iucluding defendant )mmber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution

l`_`l

The defendant shall pay the following court cost(s):
g The defendant shall forfeit the defendant’s interest in the following property to the United States:
A money judgment in the amount of $2,250,000

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) J'VTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

 

